SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) þAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the fiscal year ended December 31, 2006 OR ¨Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the transition period from to Commission file number1-35 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: GE Savings and Security Program B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: General Electric Company 3135 Easton Turnpike Fairfield, Connecticut 06828-0001 Required Information Page Number(s) A. Financial Statements and Schedule: Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2006 and 2005 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2006 and 2005 5 Notes to Financial Statements: 6-11 Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2006 12-20 B. Exhibits 23 Consent of Independent Registered Public Accounting Firm 99(a) GE S&S Program Mutual Funds 2006 Annual Report (incorporated by reference to the General Electric S&S Program Mutual Fund Form N-CSR for the year ended December 31, 2006, as filed with the Commission on March 6, 2007) 99(b) GE Institutional International Equity Fund 2006 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2006, as filed with the Commission on December 4, 2006) 99(c) GE Institutional Small-Cap Value Equity Fund 2006 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2006, as filed with the Commission on December 4, 2006) 99(d) GE Institutional Strategic Investment Fund 2006 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2006, as filed with the Commission on December 4, 2006) - 2 - Signatures The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. GE Savings and Security Program (Name of Plan) Date: June 13, 2007 /s/ Philip D. Ameen Philip D. Ameen Vice President and Comptroller - 3 - GE SAVINGS AND SECURITY PROGRAM Financial Statements and Supplemental Schedule December 31, 2006 and 2005 (With Independent Registered Public Accounting Firm’s Report Thereon) GE SAVINGS AND SECURITY PROGRAM December 31, 2006 and 2005 Table of Contents Page Number(s) Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2006 and 2005 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2006 and 2005 5 Notes to Financial Statements 6-11 Supplemental Schedule: (i) Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2006 12-20 (i) Schedules required by Form 5500 that are not applicable have not been included. - 2 - Report of Independent Registered Public Accounting Firm General Electric Company, as Administrator GE Savings and Security Program: We have audited the accompanying statements of net assets available for plan benefits of GE Savings and Security Program (the Plan) as of December 31, 2006 and 2005, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2006 and 2005, and the changes in net assets available for plan benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i - schedule of assets (held at end of year) as of December 31, 2006 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP June 5, 2007 - 3 - GE SAVINGS AND SECURITY PROGRAM Statements of Net Assets Available for Plan Benefits December 31, 2006 and 2005 (in thousands) Assets 2006 2005 Investments at fair value (note 3) $ 26,340,577 $ 24,590,090 Accrued dividends and interest 113,883 105,927 Other assets 400 9,568 Total assets 26,454,860 24,705,585 Liabilities Liability for collateral deposits (note 3) 246,932 139,353 Other liabilities 14,938 16,196 Total liabilities 261,870 155,549 Net assets available for plan benefits $ 26,192,990 $ 24,550,036 See accompanying notes to financial statements. - 4 - GE SAVINGS AND SECURITY PROGRAM Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2006 and 2005 (in thousands) 2006 2005 Additions to net assets attributed to: Investment income: Net appreciation (depreciation) in fair value of investments (note 3) $ 1,379,484 $ (764,762 ) Interest and dividend income: General Electric Company Common Stock 458,716 421,709 Registered investment companies 400,451 331,970 Other investments 119,374 98,100 2,358,025 87,017 Contributions: Employee 966,731 973,581 Employer 327,825 326,811 1,294,556 1,300,392 Total additions 3,652,581 1,387,409 Deductions from net assets attributed to: Participant withdrawals 2,009,627 1,643,151 Net increase (decrease) 1,642,954 (255,742 ) Net assets available for plan benefits: Beginning of year 24,550,036 24,805,778 End of year $ 26,192,990 $ 24,550,036 See accompanying notes to financial statements. - 5 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2006 and 2005 (1) Description of the Plan GE Savings and Security Program (the “Plan”) is a defined contribution plan sponsored by General Electric Company. The Plan is subject to applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Trustees of the GE Savings and Security Trust are officers of GE Asset Management Incorporated (“GEAM”), a wholly owned subsidiary of General Electric Company. GEAM is investment adviser to each of the Plan’s investment options, except General Electric Company Common Stock, Vanguard Institutional Index Fund and the United States Savings Bonds. State Street Corporation and The Bank of New York are the primary custodians for Plan assets. The following description of the Plan is provided for general information purposes only. The complete terms of the Plan are provided in the GE Savings and Security Program document (the “Plan Document”). Additional Plan information including benefits, investment options, vesting provisions and effects of plan termination is included in Plan handbooks and other material distributed to participants. Employee Contributions and Investment Options Eligible employees of General Electric Company and participating affiliates may participate in the Plan by investing up to 30% of their earnings in one or more of the following investment options: (a) General Electric Company Common Stock (“GE Common Stock”). (b) GE S&S Income Fund (the “Income Fund”) - a registered investment company that invests primarily in a variety of investment grade debt securities with a weighted average maturity that is normally about five to ten years. (c) GE S&S Program Mutual Fund (the “Mutual Fund”) - a registered investment company that invests primarily in equity securities of U.S. companies. (d) GE Institutional International Equity Fund (the “International Fund”) - a registered investment company that invests primarily in equity securities of companies in countries other than the U.S. (e) GE Institutional Small-Cap Equity Fund (the “Small Cap Fund”) - a registered investment company that invests primarily in equity securities of small-cap U.S. companies (those with market capitalizations in the same range as the companies in the Russell 2000 Index). (f) GE Institutional Strategic Investment Fund (the “Strategic Investment Fund”) - a registered investment company that invests primarily in a combination of equity securities (U.S. and Non-U.S.) and investment grade debt securities. (g) Vanguard Institutional Index Fund (the “Index Fund”) - a registered investment company that employs a passive management strategy designed to track the performance of the Standard and Poor’s 500 Index, which is composed primarily of equity securities of large U.S. companies. - 6 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2006 and 2005 (h) GE S&S Short-Term Interest Fund (the “Short Term Fund”) - invests primarily in a variety of investment grade debt securities with a weighted average maturity that is normally not more than three years. (i) GE S&S Money Market Fund (the “Money Market Fund”) - invests primarily in short-term, U.S. dollar denominated money market instruments and other debt instruments that mature in one year or less. (j) United States Savings Bonds (the “U.S. Bond Fund”) - comprises individual participants’ contributions that are directed to U.S. Treasury Series “EE” Savings Bonds, bonds that mature in 30 years. Individual funds being accumulated for bond purchase are invested in short-term instruments. Effective July 1, 1995, only after-tax contributions are permitted to be invested in the U.S. Bond Fund. Bonds acquired with after-tax contributions held by the Trustees shall be distributed to participants as soon as practicable after the end of the second calendar year following the year in which the bonds were acquired. Residual balances that remain after distribution represent after-tax and employer matching contributions from matured bonds that have been reinvested. Audited financial statements and prospectuses or other disclosure documents of the registered investment companies are distributed annually to participants. The Plan permits participants to invest earnings on which income taxes have and have not been paid (“after-tax” and “pre-tax”, respectively). The United States Internal Revenue Code limits pre-tax contributions. The limits for participants under age 50 were generally $15,000 and $14,000 in 2006 and 2005, respectively. For other participants, the 2006 and 2005 limits were generally $20,000 and $18,000, respectively. The Plan generally permits participants to switch their investment balances up to 24 times each year. Restrictions on such switches include a prohibition against switching balances into the U.S. Bond Fund, a prohibition against switching balances out of U.S Savings Bonds that were purchased after 1988 with after-tax contributions and certain restrictions on a participant’s ability to engage in frequent trading in response to Securities and Exchange Commission (SEC) requirements governing mutual funds. Employer Contributions The Plan generally provides for employer matching contributions of 50% of employees’ contributions of up to 7% of their earnings, that is, 3.5% maximum matching contribution. For certain eligible employees whose first day of work was on or after January 1, 2005, such matching contributions are generally 50% of employees’ contributions of up to 8% of earnings (4% maximum). Employer contributions may be invested at the election of the participant in any one of the investment options except for the U.S. Bond Fund. Rollovers and Transfers from Other Qualifying Plans Subject to General Electric Company approval, participants may elect to roll over amounts from other qualifying plans or arrangements in accordance with the Internal Revenue Code. For the years ended December 31, 2006 and 2005, transfers from other qualifying plans or arrangements accounted for $38.0 million and $49.6 million, respectively, and are included in employee contributions in the Statements of Changes in Net Assets Available for Plan Benefits. - 7 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2006 and 2005 Withdrawals Subject to certain limitations prescribed by the Plan and the Internal Revenue Code, terminated participants may elect retirement or other termination withdrawals in either lump sum or partial payments. Currently, employed participants may make up to seven withdrawals per year and certain hardship withdrawals from their participant accounts. Partial payments on termination are generally limited to four per year and a minimum of $500. Loans to Participants The Plan permits participants, under certain circumstances, to borrow a minimum of $500 from their participant accounts. Subject to certain Internal Revenue Code and Plan limits, a participant may not borrow more than the lesser of 50% of that participant’s available account value, as defined in the Plan Document, or $50,000, adjusted for prior loans. The interest rate applicable to participant loans is based on the monthly average of the composite yield on corporate bonds, published by Moody’s Investors Service. The interest rates of individual loans are fixed for the shorter of the term of the loan or five years. A participant may have no more than two outstanding loans from the Plan at any time and may not obtain more than one such loan during any calendar year. Loans are repaid with interest in equal payments over the term of the loan by payroll deductions; personal check or other such methods as may be required. Participants may repay the entire principal amount by check with written notice and without penalty beginning three months after the date of the loan. In the event of a loan default, the Plan will report the outstanding loan balance as a withdrawal. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocation of (a) employer matching contributions and (b) earnings. The benefit to which a participant is entitled is the value of the participant’s vested account. Vesting Participants are fully vested in their accounts, including employee and employer contributions plus earnings. Plan Termination and Amendment Although General Electric Company has not expressed any intent to do so; it has the right under the Plan, to the extent permitted by law, to discontinue its contributions and to terminate the Plan in accordance with the provisions of ERISA. If the Plan is terminated, each participant’s interest will be payable in full according to the Plan provisions. General Electric Company also has the right under the Plan to the extent permitted by law to amend or replace the Plan for any reason. - 8 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2006 and 2005 Administrative and Investment Advisory Costs Administrative costs of the Plan and investment advisory costs for the Short Term Fund and the Money Market Fund are generally borne by General Electric Company. For the registered investment companies, investment advisers are reimbursed for costs incurred or receive a management fee for providing investment advisory services. These reimbursed costs and management fees are reflected in the interest and dividend income on the Statements of Changes in Net Assets Available for Plan Benefits. (2) Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. (b) Investments Plan investments are stated at fair value. GE Common Stock is valued at the New York Stock Exchange closing price. Investments in registered investment companies are valued at the closing net asset value per share as reported on each business day. Long-term U.S. government, agency and corporate debt, notes, bonds, and loans secured by mortgages are valued at current quoted market prices. Loans to participants bear interest at market rates and outstanding principal balance plus accrued interest represents fair value. Short-term money market instruments, U.S. government, agency and corporate notes are valued at amortized cost, which approximates fair value. U.S. Savings Bonds are valued at the respective current cash redemption value published by the U.S. Treasury Department. Investment transactions are recorded on a trade date basis. Dividends on GE Common Stock are recorded as of the record date. Dividends on the registered investment companies are recorded on the payment date. Interest income is earned from settlement date and recognized on the accrual basis. The net appreciation (depreciation) in the fair value of its investments consists of the realized gains or losses on the sales of investments and the unrealized appreciation (depreciation) of investments. Investments other than GE Common Stock, the Mutual Fund, the Money Market Fund and the U.S. Bond Fund may use various financial instruments, particularly forward foreign currency contracts, options, and futures, commonly referred to as derivatives, to manage their risk. No investments are engaged in market-making or other speculative activities. Established practices require that derivative financial instruments relate to specific asset, liability, or equity transactions or to currency exposures. More detailed information regarding these financial instruments, as well as the strategies and policies for their use, is contained in the audited financial statements of the eligible investment options, which are distributed annually to participants, except the Short Term Fund whose detailed information is contained in the S&S Program Supplemental Information and distributed annually. - 9 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2006 and 2005 (c) Participant Withdrawals Participant withdrawals are recorded when paid. (d) Management Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (3) Investments The following is a summary of the fair value of the Plan’s investments at December 31, 2006 and 2005: 2006 2005 (in thousands) GE Common Stock $ 16,045,887 * $ 16,204,610 * Registered Investment Companies GE S&S Income Fund 1,750,704 * 1,775,493 * GE S&S Program Mutual Fund 2,946,946 * 2,597,656 * Other 2,594,040 1,470,637 Total Registered Investment Companies 7,291,690 5,843,786 Other Investments Short-Term Money Market Instruments 1,283,429 937,887 U.S. Government and Agency Debt Obligations 794,572 753,751 Loans to Participants 455,632 429,329 Other 469,367 420,727 Total Investments at fair value $ 26,340,577 $ 24,590,090 *Investment representing more than 5% of the Plan’s net assets The Plan’s investments appreciated (depreciated) as follows: 2006 2005 (in thousands) GE Common Stock $ 940,201 $ (662,610 ) Registered Investment Companies 435,944 (86,106 ) Other investments 3,339 (16,046 ) $ 1,379,484 $ (764,762 ) - 10 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2006 and 2005 The Short Term Fund may, from time to time, lend securities to certain unrelated brokers. In the event the counterparty does not meet its contracted obligation to return securities used, the Short Term Fund may be exposed to the risk of reacquiring the securities at prevailing market prices in order to satisfy its obligations. The Short Term Fund receives collateral in the form of cash or securities, which may be supplemented by letters of credit, in an amount generally in excess of the market value of securities loaned. The Short Term Fund monitors the market value of the securities loaned on a daily basis with additional collateral obtained or refunded as necessary. The value of loaned securities, primarily U.S. Treasury obligations, amounted to $242.0 million and $136.5 million at December 31, 2006 and 2005, respectively. The value of cash collateral obtained and reinvested in short-term investments is reflected as a liability in the Plan’s financial statements. The Plan’s investment funds include investments in U.S. equities, international equities and fixed income securities. Investment securities, in general, are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonable to expect that changes in the values of investment securities will occur (including in the near term) and that such changes could materially affect participant account balances and the Statements of Net Assets Available for Plan Benefits. The Plan offers alternatives that mitigate participant risks, including the opportunity to diversify investments across ten participant-directed fund elections. Additionally, the investments within each participant-directed fund election are further diversified into various financial instruments, with the exception of GE Common Stock and the U.S. Bond Fund, which invest in securities of a single issuer. (4) Tax Status The Internal Revenue Service has notified General Electric Company by a letter dated June 27, 2006, that the Plan is qualified under the appropriate sections of the Internal Revenue Code. Counsel for the Plan has no reason to believe that any subsequent amendments have adversely affected the validity of the determination letter. The portion of a participant’s compensation contributed to the Plan as a pre-tax contribution and General Electric Company’s matching contribution are not subject to Federal income tax when such contributions are credited to participant accounts, subject to certain limitations. These amounts and any investment earnings may be included in the participant’s gross taxable income for the year in which such amounts are withdrawn from the Plan. (5) Plan Amendments In 2006, the Plan was amended to restrict a participant’s ability to engage in frequent trading in response toSecurities and Exchange Commission requirements governing mutual funds. In 2005, the Plan was amended to, among other things, expand the circumstances under which hardship withdrawals made on or after January 1, 2006, are allowed. - 11 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Shares * Cost Market Corporate Stocks – Common **General Electric Company 431,217,894 $ 10,381,567,591 $ 16,045,886,828 Registered Investment Companies *** GE S&S Income Fund 157,013,832 1,785,717,081 1,750,704,226 *** GE S&S Program Mutual Fund 63,635,202 2,919,557,717 2,946,946,222 *** GE Institutional International Equity Fund 67,842,557 899,234,185 1,114,653,210 *** GE Institutional Small-Cap Equity Fund 40,704,820 590,715,943 625,226,036 *** GE Institutional Strategic Investment Fund 18,766,956 208,148,083 225,015,807 Vanguard Institutional Index Fund 4,854,885 529,946,492 629,144,485 Total Registered Investment Companies $ 6,933,319,501 $ 7,291,689,986 See accompanying notes to schedule of assets on page 20. (continued) - 12 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Rate of Interest Maturity * Cost Market Short-Term Money Market Instruments Interest Bearing Cash and Cash Equivalents Abbey National PLC 5.235 % 03/13/2007 $ 37,574,511 $ 37,574,511 Bank of America Corporation 5.250 01/16/2007 50,069,981 50,069,981 Bank of Montreal 5.310 01/30/2007 51,710,000 51,710,000 Barclays, PLC 5.250 02/12/2007 49,425,404 49,425,404 Bear Stearns Companies 5.240 03/09/2007 23,371,017 23,371,017 Bear Stearns Companies 5.250 02/12/2007 24,689,388 24,689,388 Caylon 5.340 05/04/2007 40,710,000 40,710,000 Chariot Funding LLC 5.300 01/30/2007 27,880,456 27,880,456 Chariot Funding LLC 5.330 01/16/2007 23,557,566 23,557,566 Ciesco, LP 5.255 01/26/2007 46,429,942 46,429,942 Citigroup Funding LLC 5.250 02/22/2007 51,407,183 51,407,183 HBOS PLC 5.220 03/09/2007 39,116,258 39,116,258 ING Group 5.235 01/05/2007 21,053,976 21,053,976 JP Morgan Chase Bank 5.230 03/13/2007 4,948,426 4,948,426 Jupiter Securitization Corporation 5.235 03/05/2007 33,123,739 33,123,739 Old Line Funding Corporation 5.250 01/31/2007 23,209,498 23,209,498 Royal Bank of Canada NY Branch 5.295 04/05/2007 35,030,000 35,030,000 Sheffield Receivables Corporation 5.275 01/10/2007 47,976,647 47,976,647 UBS AG 5.305 01/05/2007 37,640,000 37,640,000 Windmill Funding Corporation 5.260 01/25/2007 9,964,933 9,964,933 Total Interest Bearing Cash and Cash Equivalents 678,888,925 678,888,925 Other ***GEAM Cash Plus Fund Variable N/A 84,578,369 84,578,369 ***GEAM Enhanced Cash Fund Variable N/A 259,631,356 259,631,356 Barclays Bank - Repurchase Agreement 5.300 01/02/2007 35,000,000 35,000,000 Credit Suisse - Repurchase Agreement 5.320 01/02/2007 48,780,000 48,780,000 UBS Securities LLC - Repurchase Agreement 5.310 01/02/2007 176,550,000 176,550,000 Total Other 604,539,725 604,539,725 Total Short-Term Money Market Instruments 1,283,428,650 1,283,428,650 See accompanying notes to schedule of assets on page 20. (continued) - 13 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Rate of Interest Maturity * Cost Market U.S. Government and Agency Debt Obligations Federal Home Loan Bank System 5.410 % 12/28/2007 $ 49,020,000 $ 49,020,000 Federal Home Loan Mortgage Corporation 3.250 07/15/2023 5,253,784 5,212,634 Federal Home Loan Mortgage Corporation 3.500 11/15/2013 16,097,175 16,187,944 Federal Home Loan Mortgage Corporation 3.500 01/15/2022 16,063,072 16,047,611 Federal Home Loan Mortgage Corporation 3.500 05/15/2022 14,538,098 14,484,955 Federal Home Loan Mortgage Corporation 3.500 05/15/2026 11,549,170 11,442,382 Federal Home Loan Mortgage Corporation 4.000 08/15/2018 17,159,757 17,280,534 Federal Home Loan Mortgage Corporation 4.000 08/15/2029 12,978,473 12,724,184 Federal Home Loan Mortgage Corporation 5.000 11/15/2012 17,973 21,030 (b) Federal Home Loan Mortgage Corporation 5.000 04/01/2013 17,389,298 16,346,407 Federal Home Loan Mortgage Corporation 5.000 12/15/2020 6,803,158 6,635,142 Federal Home Loan Mortgage Corporation 5.000 11/15/2022 8,933,906 8,954,392 Federal Home Loan Mortgage Corporation 5.250 08/15/2011 16,488,848 16,484,023 Federal Home Loan Mortgage Corporation 5.500 01/15/2020 13,536,230 13,515,363 Federal Home Loan Mortgage Corporation 5.500 02/15/2027 16,706,307 16,716,343 Federal Home Loan Mortgage Corporation 5.500 04/15/2027 15,372,216 15,377,703 Federal Home Loan Mortgage Corporation 5.750 07/15/2011 13,565,363 13,553,951 Federal Home Loan Mortgage Corporation 6.000 12/01/2008 1,432 1,471 Federal Home Loan Mortgage Corporation 6.000 10/15/2013 14,589 100,275 (b) Federal Home Loan Mortgage Corporation 6.000 10/15/2013 13,246 100,234 (b) Federal Home Loan Mortgage Corporation 6.000 10/01/2017 331,613 320,612 Federal Home Loan Mortgage Corporation 6.000 12/01/2018 160,274 156,267 Federal Home Loan Mortgage Corporation 6.000 09/01/2019 554,651 541,008 Federal Home Loan Mortgage Corporation 6.000 10/01/2021 950,159 947,962 Federal Home Loan Mortgage Corporation 6.000 10/01/2021 1,760,744 1,756,673 Federal Home Loan Mortgage Corporation 6.000 11/01/2021 1,537,856 1,533,828 Federal Home Loan Mortgage Corporation 6.000 11/01/2021 932,473 930,317 Federal Home Loan Mortgage Corporation 6.000 11/15/2023 17,366,411 16,933,472 Federal Home Loan Mortgage Corporation 6.000 03/15/2026 11,425,821 11,469,945 Federal Home Loan Mortgage Corporation 6.500 05/01/2013 666,164 641,794 Federal Home Loan Mortgage Corporation 6.500 05/01/2036 5,024,609 5,049,635 Federal Home Loan Mortgage Corporation 6.500 05/01/2036 1,679,070 1,687,433 Federal Home Loan Mortgage Corporation 7.000 03/15/2007 53,441 50,769 Federal Home Loan Mortgage Corporation 7.000 10/01/2023 20,137 19,736 Federal Home Loan Mortgage Corporation 7.000 11/01/2031 175,300 170,593 Federal Home Loan Mortgage Corporation 7.000 04/01/2032 578,717 558,857 Federal Home Loan Mortgage Corporation 7.000 04/01/2032 574,509 554,875 Federal Home Loan Mortgage Corporation 7.000 06/01/2032 301,899 292,138 Federal Home Loan Mortgage Corporation 7.000 04/01/2036 1,346,254 1,337,966 Federal Home Loan Mortgage Corporation 7.000 04/01/2036 2,719,473 2,698,647 Federal Home Loan Mortgage Corporation 7.500 11/01/2008 1,222 1,179 Federal Home Loan Mortgage Corporation 7.500 01/01/2016 898,804 897,720 Federal Home Loan Mortgage Corporation 7.500 01/01/2027 617,213 608,314 See accompanying notes to schedule of assets on page 20. (continued) - 14 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Rate of Interest Maturity * Cost Market U.S. Government and Agency Debt Obligations, continued Federal Home Loan Mortgage Corporation 7.500 % 01/01/2027 $ 103,387 $ 100,736 Federal Home Loan Mortgage Corporation 8.000 05/01/2031 33,261 32,913 Federal Home Loan Mortgage Corporation 8.500 03/01/2027 122,054 118,996 Federal Home Loan Mortgage Corporation 9.250 12/01/2016 193,674 176,761 Federal Home Loan Mortgage Corp. - DCS Notes 5.120 01/18/2007 37,422,675 37,422,675 (a ) Federal National Mortgage Association 15.490 05/25/2018 153,861 96,024 (a,b ) Federal National Mortgage Association 1.408 07/25/2044 6,586,284 2,371,521 (a,b ) Federal National Mortgage Association 3.854 07/01/2033 7,684,156 7,474,985 Federal National Mortgage Association 4.014 06/01/2033 3,788,838 3,594,806 Federal National Mortgage Association 4.048 06/01/2033 3,515,493 3,369,676 Federal National Mortgage Association 4.133 07/01/2033 5,565,714 5,331,232 Federal National Mortgage Association 4.336 05/01/2033 4,590,997 4,434,915 Federal National Mortgage Association 4.427 06/01/2033 1,826,846 1,772,199 Federal National Mortgage Association 4.500 09/25/2016 7,288,831 7,167,739 Federal National Mortgage Association 4.500 07/25/2028 12,590,997 12,650,966 Federal National Mortgage Association 4.500 06/25/2043 2,315,166 2,254,976 Federal National Mortgage Association 4.649 12/01/2032 1,279,461 1,267,367 Federal National Mortgage Association 5.000 08/25/2029 3,438,013 3,430,358 Federal National Mortgage Association 5.142 06/01/2033 1,185,401 1,164,727 Federal National Mortgage Association 5.232 06/01/2033 796,193 793,338 Federal National Mortgage Association 5.442 07/01/2033 668,814 666,695 Federal National Mortgage Association 5.500 06/25/2025 3,883,860 3,899,742 Federal National Mortgage Association 5.500 08/25/2027 12,843,486 12,867,928 Federal National Mortgage Association 5.500 02/25/2031 6,591,246 6,594,568 Federal National Mortgage Association 5.500 02/25/2035 4,852,616 4,710,448 Federal National Mortgage Association 5.580 05/01/2033 842,218 825,976 Federal National Mortgage Association 5.645 06/01/2033 1,334,929 1,303,019 Federal National Mortgage Association 6.000 03/01/2012 2,553,035 2,519,702 Federal National Mortgage Association 6.000 03/01/2012 512,960 506,883 Federal National Mortgage Association 6.000 02/01/2018 871,079 838,369 Federal National Mortgage Association 6.000 11/01/2018 653,193 628,385 Federal National Mortgage Association 6.000 12/01/2019 1,309,994 1,266,578 Federal National Mortgage Association 6.000 03/01/2020 3,247,090 3,162,136 Federal National Mortgage Association 6.000 09/25/2027 15,659,311 15,621,680 Federal National Mortgage Association 6.000 08/25/2028 12,972,427 12,413,849 Federal National Mortgage Association 6.000 04/01/2033 288,954 279,695 Federal National Mortgage Association 6.500 05/01/2017 604,458 583,219 Federal National Mortgage Association 6.500 10/01/2017 144,657 140,464 Federal National Mortgage Association 6.500 12/01/2019 1,262,086 1,218,304 Federal National Mortgage Association 6.500 08/01/2022 600,959 585,146 Federal National Mortgage Association 6.500 11/01/2023 1,046,956 1,023,601 Federal National Mortgage Association 6.500 04/01/2033 469,327 456,044 Federal National Mortgage Association 6.500 05/01/2033 696,837 674,424 Federal National Mortgage Association 6.500 12/25/2034 14,343,681 13,830,921 See accompanying notes to schedule of assets on page 20. (continued) - 15 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Rate of Interest Maturity * Cost Market U.S. Government and Agency Debt Obligations, continued Federal National Mortgage Association 6.500 % 03/01/2035 $ 1,288,562 $ 1,255,638 Federal National Mortgage Association 6.500 11/01/2035 3,276,865 3,306,733 Federal National Mortgage Association 7.000 04/01/2011 139,206 130,856 Federal National Mortgage Association 7.000 02/01/2017 145,508 142,262 Federal National Mortgage Association 7.000 03/01/2017 558,052 545,765 Federal National Mortgage Association 7.000 03/01/2017 233,555 226,359 Federal National Mortgage Association 7.000 03/01/2017 98,927 95,767 Federal National Mortgage Association 7.000 03/01/2017 217,289 210,347 Federal National Mortgage Association 7.000 04/01/2017 515,252 503,907 Federal National Mortgage Association 7.000 04/01/2017 444,316 430,628 Federal National Mortgage Association 7.000 04/01/2017 109,987 106,598 Federal National Mortgage Association 7.000 05/01/2017 216,892 210,238 Federal National Mortgage Association 7.000 05/01/2017 325,717 314,151 Federal National Mortgage Association 7.000 07/01/2017 1,096,231 1,063,242 Federal National Mortgage Association 7.000 07/01/2017 384,344 372,064 Federal National Mortgage Association 7.000 02/01/2019 23,475 22,726 Federal National Mortgage Association 7.000 03/01/2029 155,522 155,093 Federal National Mortgage Association 7.000 06/01/2031 135,649 131,873 Federal National Mortgage Association 7.000 10/01/2031 589,249 588,309 Federal National Mortgage Association 7.000 01/01/2032 119,007 115,482 Federal National Mortgage Association 7.000 10/01/2032 168,542 162,591 Federal National Mortgage Association 7.000 04/01/2033 582,582 563,563 Federal National Mortgage Association 7.000 11/01/2033 926,468 893,858 Federal National Mortgage Association 7.000 03/01/2034 276,805 265,853 Federal National Mortgage Association 7.000 06/01/2034 543,486 528,788 Federal National Mortgage Association 7.000 01/01/2035 473,804 461,948 Federal National Mortgage Association 7.000 05/01/2035 901,235 879,029 Federal National Mortgage Association 7.000 05/01/2035 964,212 941,852 Federal National Mortgage Association 7.000 01/01/2036 1,164,177 1,154,635 Federal National Mortgage Association 7.000 04/01/2036 2,237,155 2,231,494 Federal National Mortgage Association 7.500 04/01/2016 109,061 105,759 Federal National Mortgage Association 7.500 11/01/2021 235,964 228,493 Federal National Mortgage Association 7.500 11/01/2022 194,609 193,421 Federal National Mortgage Association 7.500 03/01/2023 47,372 46,454 Federal National Mortgage Association 7.500 01/01/2025 379,777 375,430 Federal National Mortgage Association 7.500 05/01/2026 207,307 205,362 Federal National Mortgage Association 7.500 07/01/2027 390,251 385,790 Federal National Mortgage Association 7.500 10/01/2030 145,571 140,444 Federal National Mortgage Association 7.500 01/01/2031 90,831 89,898 Federal National Mortgage Association 7.500 02/01/2031 229,147 226,030 Federal National Mortgage Association 7.500 01/01/2032 246,184 241,988 Federal National Mortgage Association 7.500 04/01/2032 287,586 283,481 Federal National Mortgage Association 7.500 04/01/2032 344,793 339,871 Federal National Mortgage Association 7.500 06/01/2032 292,751 283,103 See accompanying notes to schedule of assets on page 20. (continued) - 16 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Rate of Interest Maturity * Cost Market U.S. Government and Agency Debt Obligations, continued Federal National Mortgage Association 7.500 % 07/01/2032 $ 221,007 $ 216,118 Federal National Mortgage Association 7.500 04/01/2033 161,116 155,480 Federal National Mortgage Association 7.500 11/01/2033 196,099 189,543 Federal National Mortgage Association 7.500 03/01/2034 1,419,145 1,360,367 Federal National Mortgage Association 7.500 03/01/2034 851,199 822,144 Federal National Mortgage Association 7.500 05/01/2034 816,895 786,928 Federal National Mortgage Association 8.000 07/01/2009 115,952 107,815 Federal National Mortgage Association 8.000 03/01/2032 304,092 300,529 Federal National Mortgage Association 8.000 05/01/2032 75,715 74,708 Federal National Mortgage Association 8.000 11/01/2033 307,409 300,067 Federal National Mortgage Association 8.500 06/01/2028 441,737 434,612 Federal National Mortgage Association 8.500 08/01/2029 779,884 767,560 Federal National Mortgage Association 8.500 08/01/2030 154,257 149,949 Federal National Mortgage Association 9.000 08/01/2010 210,230 199,594 Federal National Mortgage Association 9.000 03/01/2011 1,400,953 1,405,767 Federal National Mortgage Association 9.000 12/01/2031 198,929 201,033 Federal National Mortgage Association 9.500 09/01/2021 271,824 255,932 Government National Mortgage Association 6.000 06/15/2025 625,879 615,330 Government National Mortgage Association 6.000 06/15/2026 999,274 983,247 Government National Mortgage Association 6.000 01/15/2035 798,524 781,374 Government National Mortgage Association 6.000 04/15/2035 951,702 931,447 Government National Mortgage Association 6.000 06/15/2035 838,915 821,928 Government National Mortgage Association 6.000 07/15/2035 591,426 579,100 Government National Mortgage Association 6.500 11/15/2016 569,723 546,705 Government National Mortgage Association 6.500 04/15/2017 210,463 201,900 Government National Mortgage Association 6.500 03/15/2024 621,721 596,949 Government National Mortgage Association 6.500 12/15/2024 1,244,658 1,210,342 Government National Mortgage Association 6.500 05/15/2026 1,196,298 1,207,122 Government National Mortgage Association 6.500 12/15/2029 405,542 395,005 Government National Mortgage Association 6.500 03/15/2033 287,353 277,823 Government National Mortgage Association 6.500 10/15/2033 708,184 685,390 Government National Mortgage Association 6.500 11/15/2033 615,434 595,362 Government National Mortgage Association 6.500 01/15/2034 1,397,131 1,350,965 Government National Mortgage Association 6.500 01/15/2034 885,337 856,083 Government National Mortgage Association 6.500 02/15/2034 788,256 757,292 Government National Mortgage Association 6.500 04/15/2034 853,271 841,303 Government National Mortgage Association 6.500 04/15/2035 870,045 846,412 Government National Mortgage Association 6.500 05/15/2035 1,003,271 976,163 Government National Mortgage Association 6.500 05/15/2035 844,900 823,169 Government National Mortgage Association 6.500 06/15/2035 1,010,125 984,144 Government National Mortgage Association 6.500 07/15/2035 953,537 929,012 Government National Mortgage Association 6.500 07/15/2035 1,144,723 1,114,950 Government National Mortgage Association 6.500 09/15/2035 851,252 833,190 Government National Mortgage Association 6.500 09/15/2035 973,837 954,454 See accompanying notes to schedule of assets on page 20. (continued) - 17 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Rate of Interest Maturity * Cost Market U.S. Government and Agency Debt Obligations, continued Government National Mortgage Association 7.000 % 12/15/2018 $ 498,464 $ 476,498 Government National Mortgage Association 7.000 11/15/2023 362,896 350,731 Government National Mortgage Association 7.000 03/15/2031 336,664 331,160 Government National Mortgage Association 7.000 05/15/2032 464,187 456,211 Government National Mortgage Association 7.000 11/15/2032 263,141 255,241 Government National Mortgage Association 7.500 02/15/2009 246,798 246,241 Government National Mortgage Association 7.500 12/15/2012 1,694,021 1,725,564 Government National Mortgage Association 7.500 12/15/2018 546,286 527,549 Government National Mortgage Association 7.500 11/15/2027 190,083 183,126 Government National Mortgage Association 7.500 01/15/2031 298,346 295,045 Government National Mortgage Association 7.500 01/15/2031 594,956 588,374 Government National Mortgage Association 7.500 03/15/2031 67,055 66,313 Government National Mortgage Association 7.500 05/15/2031 615,886 609,073 Government National Mortgage Association 7.500 07/15/2031 406,523 402,026 Government National Mortgage Association 7.500 09/15/2031 356,009 352,071 Government National Mortgage Association 9.000 08/15/2009 346,514 328,772 Government National Mortgage Association 9.000 12/15/2009 988,594 941,783 Government National Mortgage Association 9.000 12/15/2009 3,944,924 3,852,488 Government National Mortgage Association 9.000 11/15/2017 2,274,782 2,241,538 Government National Mortgage Association 9.500 12/15/2009 202,773 194,151 Government National Mortgage Association 9.500 12/15/2009 1,206,654 1,146,795 Government National Mortgage Association 9.500 12/15/2009 217,025 207,978 U.S. Treasury Notes 3.125 05/15/2007 8,536,690 8,465,069 U.S. Treasury Notes 3.875 05/15/2010 15,072,858 14,617,950 U.S. Treasury Notes 4.375 12/31/2007 103,245,723 102,857,263 U.S. Treasury Notes 4.875 05/31/2008 7,989,026 7,996,400 U.S. Treasury Notes 4.625 10/31/2011 61,610,852 61,452,255 U.S. Treasury Notes 4.625 11/15/2009 51,969,575 51,811,492 Total U.S. Government and Agency Debt Obligations 806,142,188 794,571,641 See accompanying notes to schedule of assets on page 20. (continued) - 18 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Units * Cost Market U.S. Savings Bonds 1977 U.S. Savings Bond E Series 3,876 $ 72,675 $ 515,538 1978 U.S. Savings Bond E Series 5,947 111,507 607,057 1979 U.S. Savings Bond E Series 9,223 172,931 903,615 1980 U.S. Savings Bond EE Series 4,221 211,050 1,196,776 1981 U.S. Savings Bond EE Series 4,502 225,100 1,108,493 1982 U.S. Savings Bond EE Series 5,040 252,000 1,168,515 1983 U.S. Savings Bond EE Series 8,822 441,100 1,667,856 1984 U.S. Savings Bond EE Series 10,103 505,150 1,726,723 1985 U.S. Savings Bond EE Series 15,398 769,900 2,510,144 1986 U.S. Savings Bond EE Series 48,340 2,417,000 7,451,808 1987 U.S. Savings Bond EE Series 51,838 2,591,900 7,019,261 1988 U.S. Savings Bond EE Series 60,168 3,008,400 7,834,271 1989 U.S. Savings Bond EE Series 88,425 4,421,250 11,061,382 1990 U.S. Savings Bond EE Series 90,552 4,527,600 10,884,157 1991 U.S. Savings Bond EE Series 95,456 4,772,800 11,036,205 1992 U.S. Savings Bond EE Series 142,675 7,133,750 15,840,533 1993 U.S. Savings Bond EE Series 102,682 5,134,100 9,444,687 1994 U.S. Savings Bond EE Series 82,376 4,118,800 6,967,067 1995 U.S. Savings Bond EE Series 32,623 1,631,150 2,633,818 1996 U.S. Savings Bond EE Series 146 7,300 10,709 1997 U.S. Savings Bond EE Series 249 12,450 18,171 1998 U.S. Savings Bond EE Series 444 22,200 31,026 1999 U.S. Savings Bond EE Series 706 35,300 47,126 2000 U.S. Savings Bond EE Series 924 46,200 58,753 2001 U.S. Savings Bond EE Series 1,095 54,750 66,050 2002 U.S. Savings Bond EE Series 1,485 74,250 84,862 2003 U.S. Savings Bond EE Series 2,253 112,650 124,307 2004 U.S. Savings Bond EE Series 223,117 11,155,850 11,998,432 2005 U.S. Savings Bond EE Series 228,513 11,425,650 11,914,925 2006 U.S. Savings Bond EE Series 224,434 11,221,700 11,221,700 Total U.S. Savings Bonds 76,686,463 137,153,967 See accompanying notes to schedule of assets on page 20. (continued) - 19 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 Description Rate of Interest Maturity * Cost Market Corporate Notes American Express Credit Corporation 5.450 % 03/05/2008 $ 23,030,026 $ 23,030,026 American Express Bank 5.430 11/21/2007 8,007,861 8,007,861 Canadian Imperial Bank 5.330 12/23/2010 42,770,000 42,770,000 Goldman Sachs Group LP 5.475 09/14/2007 46,049,520 46,049,520 Greenwich Capital Commercial Funding Corporation 5.310 02/13/2007 40,360,000 40,360,000 HSBC Finance Corporation 5.409 07/01/2007 42,464,540 42,464,540 Morgan Stanley 5.370 02/02/2007 44,400,000 44,400,000 Societe Generale 5.295 02/22/2007 49,050,000 49,050,000 Total Corporate Notes 296,131,947 296,131,947 Loans to Participants 1 month - **Various (63,609 loans) 5.350 – 8.410 15 years 455,632,075 455,632,075 Loans Secured by Mortgages and Other Assets Bank of America Alternative Loan Trust (Class 4) 6.500 06/25/2035 3,300,915 3,201,171 CPS Auto Trust (Class A) 7.620 07/16/2011 1,421,145 1,423,055 First Union National Bank Commercial Mortgage (Class I) 10.180 10/15/2032 4,000,442 4,322,666 Greenwich Capital Commercial Funding Corporation 4.820 11/05/2013 1,380,877 1,347,214 GRP/AG Real Estate Asset Trust (Class A) 4.850 01/25/2035 2,215,057 2,215,071 JP Morgan Chase Commercial Mortgage Securities Corp. 5.160 07/15/2042 1,514,151 1,478,932 (a) LB Commercial Conduit Mortgage Trust (Class B) 6.360 10/15/2035 7,338,797 7,012,273 LB-UBS Commercial Mortgage Trust 4.260 07/15/2035 1,462,015 1,440,202 LB-UBS Commercial Mortgage Trust 4.730 10/17/2013 2,651,610 1,917,850 (a) Morgan Stanley Capital I 5.370 04/15/2038 2,474,582 2,121,245 (a) Morgan Stanley Capital I (Class X) 5.100 12/15/2041 2,728,227 2,754,159 (a) Security National Asset Sec Series Trust (Class A) 6.355 12/25/2035 6,844,306 6,844,338 Total Loans Secured by Mortgages and Other Assets 37,332,124 36,078,176 Other **Cash 3,605 3,605 Total Investments $ 20,270,244,144 $ 26,340,576,875 Notes to Schedule of Assets: * Cost of securities, including cost of GE Common Stock, is the price at which underlying shares in the investment options were purchased, including shares purchased with reinvested interest and dividends. In addition, cost of securities includes gains and losses realized on participant investment switches and is decreased for withdrawals on an average cost basis by individual participant. ** Represents a party in interest to the Plan. *** Funds managed by GEAM, a wholly owned subsidiary of General Electric Company. (a) Rate of interest is based on computed effective yield. (b) Interest only securities represent the right to receive the monthly interest payments on an underlying pool of mortgages. See accompanying Report of Independent Registered Public Accounting Firm - 20 -
